DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 04/06/2022.
Claims 1, 5, 11, 15 and 17 are amended.
Claims 2-3 and 12-13 are cancelled.
Claim 21 is new.
Claims 1, 4-11, 14-21 are pending in the application. 
The 112(b) rejections against claims 1, 4-11, and 14-20 are withdrawn because the claims 1 and 11 have been amended which overcome the rejections.  However, due to the amendments, new 112(b) rejections have been made against claims 1, 4-11, 14-21.  See rejections below.

Claim Objections
Claim 21 is objected to because of the following informalities:
	Regarding claim 21, the claim recites a limitation “The ecosystem of claim 1”.  It should be “The transaction processing ecosystem of claim 1”.
	Appropriate corrections are required.

Response to Applicant’s Arguments
The Applicant filed a Remarks on 04/06/2022	In the office action mailed on 02/07/2022, claims 1-2, 4, 6-10, 11-12, 14, and 16-20 were rejected under 35 U.S.C. 103 as being unpatentable over Win et al. (US 20180247296 A1, hereinafter Win) in view of Iyer (US 8621215 B1, hereinafter Iyer) and further in view of Hession et al. (US 10445683 B1, hereinafter Hession);	NPL U is used as extrinsic evidence, retrieved from the Internet, URL: http://web.archive.org/web/20170210060152/https://en.wikipedia.org/wiki/ISO_8583Dated 20170210, hereinafter as Wikipedia.	Claims 5 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Win in view of Iyer and Hession and further in view of Haraguchi (US 20180240087 A1, hereinafter Haraguchi).	The Applicant argues in the Remarks filed on 04/06/2022 regarding 35 U.S.C. § 103 rejections starting near the top of page 5, that “Thus, for at least all of the above-mentioned reasons, Applicant submits that Win, either alone or in any proper combination with Iyer and Hession, fails to disclose or render obvious every feature of claim 1 as amended”.  Specifically,	The Applicant argues, “In contrast, non-limiting exemplary aspects of the present application provide publishing processed raw data of a transaction into a centralized message bus, without specifying a designated recipient for processing the transaction. Once published to the message bus, transactions on the message bus are monitored by a plurality of processors with different processing capabilities. Based on information of the raw data of the transactions, and registration information of the plurality of processors, a transaction is picked-up or selected by a specific processor among the processors based on its transaction processing capabilities. Once the respective transaction is picked up or selected for processing by the specific processor, the specific processor notifies other processors that the respective transaction is allocated for processing. At least since Win is directed to specifying a particular service/processor for processing a request, and performing processing by the specified service/processor, Win cannot reasonably be relied on to disclose or render obvious at least "registering, with the message bus, registration information of each of the plurality of processors, the registration information indicating a transaction processing capability of a respective processor, and the plurality of processors having different transaction processing capabilities... publishing, via the capture interface, the normalized transaction format to the message bus; monitoring, by the plurality of processors, the message bus for a transaction to process based on the registration information of each of the plurality of processors; selecting, by a first processor among the plurality of processors and from the message bus, the standardized transaction data for processing based on a transaction processing capability of the first processor according to the registration information of each of the plurality of processors; notifying remaining processors among the plurality of processors of the selecting of the standardized transaction data by the first processor; processing, via the first processor of the plurality of processors, the standardized transaction data" as generally recited in amended claim 1”.	The Applicant’s arguments are fully considered. Necessitated by the amendment, new reference, Ruiz-Meraz; Cesar M. et al. (US 20190342412 A1, hereinafter Ruiz), is used in combination with Win in view of Iyer and further in view of Hession to reject the amended claims.  As a result, the Applicant’s argument is moot. The Examiner holds that Ruiz teaches every disputed limitation above.

Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1, 4-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	Regarding independent claims 1 and 11, the claims recite “notifying remaining processors among the plurality of processors of the selecting of the standardized transaction data by the first processor” (with emphasis added). The instant specification does not disclose this limitation.  From reviewing the specification, the Examiner found ¶51 discloses “When the module picks up the transaction, it may publish an acknowledgement message to the message bus informing other modules of the state of the transaction”.  Publishing to the bus, a message intended to inform other modules is not the same as notifying remaining processors.  When positively recited that the acknowledgement message is published to the bus, based on the specification, the delivery of the messages is based on the monitoring of other subscribers to the bus, not necessarily the remaining processors.  It is merely intended outcome of a positively recitation, which is in contrast to more specific limitation of notifying remaining processors.  Furthermore, the message having the state of the transaction is not the same as “the selecting of the standardized transaction data by the first processor” which is more specific than the specification’s disclosure of a transaction status.  In conclusion, the specification lacks the sufficient written description to show that the Applicant had possession of the claimed invention at the time the application was filed.
	Appropriate corrections are required. 
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding independent claims 1 and 11, the claims are rejected for lack of sufficient written description.  According to MPEP 2161.01 (I), a rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection.  According to MPEP 2173, 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires that a patent application specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  A secondary purpose is to provide a clear measure of what the inventor or a joint inventor regards as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  Therefore, the claim must be rejected under 112(b) because it does not comply with written description requirement under 35 U.S.C 112(a).	For the purpose of prior art examination, the limitation is interpreted as best understood.	Regarding claims 4-10 and 14-20, the claims are dependent claims based on independent claims 1 and 11 respectively.  The claims 4-10 and 14-20 does not resolve the indefiniteness discussed above.  As a result, the claims 4-10 and 14-20 are rejected for the same reasons as that of independent claims 1 and 11 respectively.
	Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Win et al. (US 20180247296 A1, hereinafter Win) in view of Iyer (US 8621215 B1, hereinafter Iyer) and further in view of Hession et al. (US 10445683 B1, hereinafter Hession) and Ruiz-Meraz; Cesar M. et al. (US 20190342412 A1, hereinafter Ruiz).
	NPL U is used as extrinsic evidence, retrieved from the Internet, URL: http://web.archive.org/web/20170210060152/https://en.wikipedia.org/wiki/ISO_8583Dated 20170210, hereinafter as Wikipedia.	Regarding claim 1, Win teaches a transaction processing ecosystem comprising:
	a plurality of data sources ([0032] a transaction database, [0033] The mobile devices; see also Fig. 1, Fig. 2, Fig. 15);
	a capture interface (Fig. 5, Client Mobile Device); and
	a financial transaction processing system comprising a message bus and a plurality of processors interfacing with the message bus (Fig. 5, elements 502, 506, 508, 510, 515;

    PNG
    media_image1.png
    801
    1103
    media_image1.png
    Greyscale
 ; para. [0032]; the payment service includes a transaction manager, a messaging gateway, a transaction database, and a moderator) and configured to perform:
		receiving, via the capture interface, raw data in a raw data format for a payment transaction ([0043], … enter the merchant's phone number and the amount to be paid into a dialog box  … collects the information from the dialog box, SMS client 204 may submit the merchant's phone number and amount to be paid to the payment service);
		normalizing, via the capture interface, the raw data into standardized transaction data for the standard logical data model format ([Examiner remark: the crossed over text is taught by Hession below]; [0056],  the client mobile device may communicate with the payment service in a variety of ways by accessing a client layer of the payment service, interfaces with a bank API 506 associated with the bank, the bank API 506 may be a web interface, a Simple Object Access Protocol (“SOAP”) interface, or an ISO 8583 compliant interface; see also Fig. 5, block 512, ISO element; ¶58 for example, prepaid cellular devices can make payments to their associated mobile service accounts using a wide range of protocols such as CORB A, RMI, Web Service/SOAP, JDBC, and XML over HTTP. Existing merchant bill-paying systems can be adapted for online bill paying functionality using a similar set of protocols such as Web Service/SOAP, or XML over HTTP; ¶60, translates the payment request into a standard payment request format; [Examiner remark: the capture device disclosed in para. 43 captures raw data such as phone number and amount to be paid (see discussion above), and send to the payment service using standard payment request format.  As a result, the data is converted into a standard message format]);
		publishing, via the capture interface, the normalized transaction format to the message bus ([0043], …  transmits the information to the payment service …; transactions may be submitted to the payment service via HTTP secure, via TCP/IP, via SMS]; [0056], The client mobile device may communicate with the payment service in a variety of ways by accessing a client layer of the payment service, interfaces with a bank API 506 associated with the bank, the bank API 506 may be a web interface, a Simple Object Access Protocol (“SOAP”) interface, or an ISO 8583 compliant interface; see also ¶58 and ¶60);
		processing, via the first processor of the plurality of processors, the standardized transaction data ([0052], processes the received transaction, ¶56 client mobile device may communicate with the payment service in a variety of ways … a Simple Object Access Protocol (“SOAP”) interface, or an ISO 8583 compliant interface); and
		completing the payment transaction ([0052], payment receipt notifications; [0061], … When a transaction is fulfilled by the core layer 514, the transaction status of the transaction is updated to ‘fulfilled’, the parties to the transaction are notified).
		However, Win does not teach wherein the raw data comprises client instructions.
		On the other hand, Iyer teaches wherein the raw data comprises client instructions (Iyer col. 12 lines 43-67, the user 112a enters the transaction data … The client transmits the transaction data via the network to the account processor. The transaction data can include, but is not limited to … an instruction associated with splitting an amount … an instruction from a user regarding who the user will or will not transact with).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iyer, which teaches to include user instruction in transaction data, into the teaching of Win to result in the aforementioned limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Iyer’s teaching would help to make the transaction system more flexible since instruction text can include directives that may not be readily available to user interface. In addition, both of the references (Win and Iyer) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sending transaction payment from user to a processor for processing the transaction. This close relation between both of the references highly suggests an expectation of success when combined.	The combination of Win and Iyer teaches the aforementioned limitations of claim 1 (see discussion above).  Although the combination teaches converting raw data into standardized logical data model format (see discussion above and Win ¶52 and ¶56), and registering data format with the message bus where a message bus can be configured using adapters to transform requests from one format to another format (Win ¶58, the moderator 515 provides, to the core layer 514, a common interface to external services which are used to fulfill received transaction requests. The moderator 515 connects and interacts with the external system via adapters. The adapters are configured in the moderator 515. The adapters transform requests for external transactions from an internal XML API format into a format required by the external financial services and vice versa), the combination does not explicitly disclose:	registering the raw data format with the message bus, the registration comprising mapping each of a plurality of data fields in the raw data format to a corresponding data field in a standardized logical data model format;	normalizing, via the capture interface, the raw data into standardized transaction data for the standard logical data model format based on the raw data format registration.
	On the other hand, Hession teaches registering the raw data format (Hession col. 5 lines 41-54, a mapping module configured to convert the raw files to a standardized format to provide formatted data; col. 4 lines 48-55, extracting raw data objects from webpage data from the delivery service computers; col. 5 lines 41-54 extraction module configured to extract the source data from the plurality of delivery service computers as raw files, a mapping module configured to convert the raw files to a standardized format to provide formatted data), the registration comprising mapping each of a plurality of data fields in the raw data format to a corresponding data field in a standardized data format (Hession col. 4 lines 48-55, mapping the acquired data includes aliasing fields of the acquired data from formats used by the delivery service computers to respective fields of the predetermined data format; col. 5 lines 41-54, a mapping module configured to convert the raw files to a standardized format to provide formatted data; see also col. 11 lines 22-33 and fig. 2);
	normalizing, via the capture interface, the raw data into standardized transaction data for the standard data format based on the raw data format registration, to provide a normalized transaction format (Hession col. 4 lines 48-55 extracting raw data objects from webpage data from the delivery service computers; col. 5 lines 41-54 extraction module configured to extract the source data from the plurality of delivery service computers as raw files, a mapping module configured to convert the raw files to a standardized format to provide formatted data; see also col. 11 lines 22-33 and fig. 2).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hession, which teaches to configure mapping between raw files from multiple source formats to standardized format, into the teaching of Win in view of Iyer, which discloses the registering of adapters into a message bus to convert data formats and standard formats with standard logical data model format to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Hession’s teaching would help to make the transaction system more flexible with respect to the number of formats, run time modification and extensible support for various raw data sources. In addition, both of the references (Hession and Win) teach features that are directed to analogous art, such as, sending receiving raw data from devices and converting data to standardized formats. This close relation between both of the references highly suggests an expectation of success when combined.
	The combination of Win in view of Iyer and Hession teaches the aforementioned limitations.  The combination does not explicitly disclose the following limitations that Ruiz teaches:	registering, with the message bus (¶91, the event grid can act as an event router or middleman for applications and subscribers. For instance, applications can use the event grid as an event router for streams of events generated by the application itself by (1) creating one or more topics to publish events to, (2) creating subscriptions as needed to react to events, (3) publishing events to the corresponding topics, and (4) processing events in the event handlers as appropriate), registration information of each of the plurality of processors (Ruiz fig. 4, 6A, 6B, 7-8, element 630, 685A-B, 755A-755D, 830A-830D; ¶9, maps to fields in an event schema that has been established for the topic. After this mapping is complete, a subscriber of this information can be notified when relevant event data (such as the data described above) is received. Here, the subscriber has a subscription with the event grid service, where the subscription identifies what type of data the subscriber wants to be notified of. The mapped data includes specific data that corresponds to the information that the subscriber wants to receive. Subsequently, the relevant data can be segregated from non-relevant data and then pushed to the subscriber; see also ¶92), the registration information indicating a transaction processing capability of a respective processor (Ruiz ¶9; ¶25, multiple different services are able to publish event data for the same topic and that multiple different subscribers are able to receive event data for that same topic; see also ¶71-¶72), and the plurality of processors having different transaction processing capabilities (¶24, single subscriber is able to receive event data corresponding to multiple different topics; ¶71, subscriber 630 is an entity that is interested in receiving information about one or more topics; ¶72, subscriber 630 may desire only a subset of the event data. As such, subscriber 630's subscription is able to specify which types of event data subscriber 630 desires to be notified of, and these criteria are stored in the subscriptions database 610; [Examiner remark: due to the dynamic of subscribing to topics at runtime, each subscriber can subscribe to various different set of topics, and it is intended use at runtime, although the system can handle subscriptions of various different capabilities of the processors, which is consistent with instant specification ¶51]);	monitoring, by the plurality of processors, the message bus for a transaction to process based on the registration information of each of the plurality of processors (¶7, This information is also associated with a topic to which subscribers are listening; ¶72, subscriber 630 has a subscription for the topic. To facilitate the process of pushing event data to subscriber 630, event grid service 605 maintains information about the subscription in the subscriptions database 610; event grid service 605 will able to push only relevant event data to subscriber 630. As used herein, “relevant” event data is data that conforms to a specified event data type for which subscriber 630 is interested in; ¶118, a chair purchasing subscriber may listen for a chair event and, when one is received, may perform a process of acquiring a chair; see also ¶24, ¶71, ¶124; [Examiner remark: the subscriber that listens for published events is monitoring for the events]);
	selecting, by a first processor among the plurality of processors and from the message bus, the standardized transaction data for processing based on a transaction processing capability of the first processor according to the registration information of each of the plurality of processors (¶72, event grid service 605 will able to push only relevant event data to subscriber 630. As used herein, “relevant” event data is data that conforms to a specified event data type for which subscriber 630 is interested in learning about. To clarify, subscriber 630 may not be interested in receiving all of the event data published for the topic. Instead, subscriber 630 may desire only a subset of the event data. As such, subscriber 630's subscription is able to specify which types of event data subscriber 630 desires to be notified of; see also ¶92);
	notifying ¶42, delivering an event may be repeatedly retried until the handler returns a status code (e.g., status code 200—OK). In the case of storage queuing, an event may be retried until the queue service is able to successfully process the message; abstract, If the formats do not conform, the event grid service intelligently generates a mapping to map the two formats together; ¶7, If there is no correlation or if there is only a partial correlation, then the event grid service is able to automatically derive a mapping that attempts to map the publishing service's schema to the topic's default schema; [0089], services that are able to natively integrate (i.e. no alterations need be made to their native schemas), ability to embrace any number of different standards, which directly allows for cross-cloud and cross-subscriber/publisher interoperability’; see also ¶120-¶125; [Examiner remark: according to the instant specification, ¶51 discloses “it may publish an acknowledgement message to the message bus informing other modules of the state of the transaction”.  The specification discloses the notification of the state of the transaction, not specific of the selecting of the standardized transaction data]);
	Although Ruiz teaches the notification of a subscriber to the message bus, which coordinate and manages the publishing the events to the rest of the subscribers, Ruiz in paragraph 42 does not explicitly disclose that the notification is sent to the rest of the processors.	On the other hand, Ruiz further teaches in para. ¶43 that event maybe published via an event publication and event publication is a broadcast sent to one or more entities.	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teaching of Ruiz in para. 43 to broadcast the handling status code from a processor via the message bus, into the prior disclosed teaching of Ruiz that other processors that are interested can subscribe to this message to result in the limitation: notifying remaining processors among the plurality of processors of the selecting of the standardized transaction data by the first processor.	One would be motivated to do so as it would help other processors informed about the processing status of an event, with a high expectation of success because it is merely using the system Ruiz teaches.	It would have been obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teaching of Ruiz which teaches the subscription of processors depending on their capabilities to process events into the combined teaching of Win in view of Iyer and Hession to result in the limitations of the claimed invention.	One would be motivated to do so as it would help making the system highly flexibly, highly scalable and fault tolerant (Ruiz ¶4, ¶19) and support for standard (Ruiz 89).  Furthermore, Ruiz and Win in view of Iyer and Hession teaches analogous art, which is data processing involving formats (Ruiz ¶15, ¶30-¶33) and dispatching of transactions.  This close relation between both references highly suggests an expectation of success when combined.
Regarding claim 4, Win in view of Iyer, Hession and Ruiz teaches the ecosystem of claim 1, wherein the raw data is normalized to a logical data model format (Win [0056], ISO 8583; see also Wikipedia ISO 8583, introduction, Messages, data elements, and code values).	Regarding claim 5, Win in view of Iyer, Hession and Ruiz teaches the ecosystem of claim 1, wherein the registration information of the first processor comprises an identification of a transaction type that the first processor will process (Ruiz ¶72, subscriber 630's subscription is able to specify which types of event data subscriber 630 desires to be notified of, and these criteria are stored in the subscriptions database).

	Regarding claim 6, Win in view of Iyer, Hession and Ruiz teaches the ecosystem of claim 1, wherein the first processor further publishes an acknowledgement to the message bus (Win [0052], payment receipt notifications … the notifications may be sent via a network messaging system; Win [0061], … the parties to the transaction are notified; see also fig. 5 and para. [0032] of Win).

	Regarding claim 7, Win in view of Iyer, Hession and Ruiz teaches the ecosystem of claim 1, wherein the first processor publishes the transaction processed with the first processor to the message bus (Win [0057] … The core layer 514 manages the flow of transactions through the payment service 502 including decryption, authentication, and authorization of received transaction requests. The core layer 514 supports communications between the payment service 502 and a number of external service providers such as banks, stock exchanges, and private corporations; Win [0058] A Moderator 515 acts as a mediation layer between the core layer 514 and the external financial services used to fulfill transaction requests; Win [0063] The core layer 514 fulfills the payment request by interacting, via the moderator 515, with a number of external financial services; see also fig. 5 and para. Win [0032], [0059]-[0062]); and
		a second processor further processes the transaction processed with the first processor (Win [0058], … external services which are used to fulfill received transaction requests).
	
	Regarding claim 8, Win in view of Iyer, Hession and Ruiz teaches the ecosystem of claim 1, wherein the first processor further performs settlement actions on the normalized transaction format (Win [0031], …The payment service transfers the requested funds from the customer's account to the merchant's account).

	Regarding claim 9, Win in view of Iyer, Hession and Ruiz teaches the ecosystem of claim 1, wherein the financial transaction processing system communicates the processed transaction to an external system (Win [0057] … The core layer 514 manages the flow of transactions through the payment service 502 including decryption, authentication, and authorization of received transaction requests; Win [0063] The core layer 514 fulfills the payment request by interacting, via the moderator 515, with a number of external financial services; see also fig. 5 and para. [0032], [0059]-[0062] of Win).	Regarding claim 10, Win in view of Iyer, Hession and Ruiz teaches the ecosystem of claim 1, wherein the financial transaction processing system communicates the processed transaction to a user interface (Win [0031], … the payment service transfers the requested funds from the customer's account to the merchant's account, and sends notifications to the customer mobile device; [0049] the payment service exports a variety of interfaces including a web interface, an SMS interface; see also Win para. [0037], [0052]-[0054], [0094], [0097-0098]; Win [0055], … If the transfer is successful, the application logic 408 sends a notification to the recipient using the short message service Center).

	Regarding claims 11-12, 14-20, the claims are method claims corresponds to the system claims 1-2, 4-10, respectively.  The claims 11-12, 14-20 are rejected for the same reasons as that of system claims 1-2, 4-10, respectively.

	Regarding claim 21, Win in view of Iyer, Hession and Ruiz teaches the ecosystem of claim 1 (see discussion above), wherein the processing of the standardized transaction data by the first processor (Ruiz ¶7, the event grid service then analyzes the publishing service's event schema to determine whether that schema correlates to a default schema used for the topic. If there is no correlation or if there is only a partial correlation, then the event grid service is able to automatically derive a mapping that attempts to map the publishing service's schema to the topic's default schema. After this mapping is derived, the event grid service receives event publications from the publishing service. Thereafter, the event grid service uses the mapping to translate data in the publication in a manner so that the data properly maps to the event fields included in the topic's default event schema; Ruiz ¶91-¶94; see also ¶123-¶125), triggers the first processor to publish, to the message bus, one or more additional transactions for processing by another processor among the plurality of processors (¶39, events are the symbolic “glue” connecting the various different aspects of an application or multiple applications, events fire from infrastructure automation or from application communication; ¶41, event subscribers are other applications or services that are interested in reacting to events when they receive notifications about those events; [0091], the event grid can act as an event router or middleman for applications and subscribers, applications can use the event grid as an event router for streams of events generated by the application itself by (1) creating one or more topics to publish events to, (2) creating subscriptions as needed to react to events, (3) publishing events to the corresponding topics, and (4) processing events in the event handlers as appropriate; [0092] Applications can also use the event grid for subscribing to events from cloud services. In some embodiments, this is achieved by (1) subscribing to a topic to receive events from the interested resource, and (2) processing events in the event handlers as appropriate; [Examiner remark: the system taught by Ruiz discloses the structures that is needed for an application to be a subscriber to one or more topic, and to also publish events.  As a result, at deployment time, an application can process an event and further publish events as it desires since the system provides this capability]; Ruiz [0118], consider a scenario where a business hires a new employee. Hiring the new employee may trigger the execution of any number of different events. For example, the new employee may need a new chair, desk, or computer. As such, a service may react to the hiring of the new employee by creating events (e.g., a new chair event, a new desk event, a new computer event, etc.). In this instance, the service may be a non-human program that creates the events. Thereafter, a chair purchasing subscriber may listen for a chair event and, when one is received, may perform a process of acquiring a chair. Similar subscribers may be available for the desk and computer events; [Examiner remark: it would be obvious to an ordinary skill to use Ruiz’s teaching to publish the new hire event, which then get processed by a subscriber to listen to this event, and as a result, further publish other events such as new chair, new desk, etc.]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190180275 A1 - the computing device may receive (e.g., via the input device), user instructions to initiate the payment transaction. In some cases (e.g., if the user scans a machine-readable code with no transaction amount provided), the user instructions may include updates or additions to the transaction amount (e.g., to add a tip). In such cases, the transaction amount may be updated accordingly based on the user input.
US 20160180319 A1 – a payment gateway processes the transaction. The payment gateway processes the transaction by providing at least a portion of the transaction information obtained from the online merchant system (or information based on such transaction information) and at least a portion of the payment information obtained from the paying customer (or information based on such payment information) to a payment processor.
US 20110087593 A1 - the issuer is expecting to receive the data in one or the other of the two standard formats, with the format expected depending upon the location of the issuer.  Perform a mapping of data in a Track 1 format to data in a Track 2 format. This would enable issuers expecting Track 2 data to process payment transaction data in situations where a merchant provides data in the Track 1 format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

07/17/2022
/V.H.H/
Examiner, Art Unit 2497

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162